PER CURIAM.
The Defendant appeals an order denying the Defendant’s rule 3.800(a) motion. The trial court did not attach to its order portions of the record which refute the Defendant’s claim. See Ford v. State, 667 So.2d 455 (Fla. 4th DCA 1996). The State concedes that such attachments should have been made. We reverse and remand for the trial court to attach the portions of the record refuting the claim pursuant to our ruling in Ford.
REVERSED AND REMANDED.
GUNTHER, FARMER and SHAHOOD, JJ., concur.